DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations “the plurality of potential aneurysms” and “the determined statistics”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8-10, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (USPAPN 2010/0189333) in view of Yang et la. (“Computer-aided detection of intracranial aneurysms in MR angiography”).
Regarding claim 1, Beck discloses:
providing an image segmentation of a surface of a blood vessel network, the image segmentation comprising a plurality of blood vessel surface points (see para [61]-[68], identifying vessel wall points in a point cloud by thresholding Hounsfied values);
forming a virtual skeleton model from the image segmentation, the virtual skeleton model comprising a plurality of edges, each edge of the plurality of edges having a plurality of skeleton points, each skeleton point of the plurality of skeleton points being associated with a subset of the plurality of blood vessel surface points (see para [67], [68], and fig 1, determining at least two vessel wall points per iteration);
identifying inlets and outlets of the virtual skeleton model (see fig 7-9, blood vessel inlets and outlets indicated by arrows);
virtually fitting elliptically shaped tubules for each edge of the skeletonized graph (see para [67] and [68], fitting 3D geometrical figures, ellipsoids in this case, to the vessel wall points); and
determine statistics of the fitted elliptically shaped tubules for each edge (see para [68], determining measurements of the fitted ellipsoids).
However, Beck does not disclose: identifying a plurality of potential aneurysms based on the determined statistics; filtering the plurality of potential aneurysms based on the determined statistics; and identifying the aneurysm based at least in part on the 
	In a similar field of endeavor of vascular modeling, Yang discloses:
identifying a plurality of potential aneurysms based on the determined statistics (see sections “Methods” on p87, “POI collection” on p87-90, and fig 2, identifying a list of points of interests (POIs) by fitting 3D geometrical figures, spheres in this case, to extracted vessel wall points);
filtering the plurality of potential aneurysms based on the determined statistics (see sections “Extracting features” in p90-91 and “Sieving POIs” in p91-92, reducing the list of POIs based on filtering their geometrical features); and
identifying the aneurysm based at least in part on the filtering (see section “Assigning probability” on p92, identifying a final list of POIs further based on probabilities).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck with Yang, and model blood vessels by fitting 3D geometrical shapes, as disclosed by Beck, and obtain a list of POIs from the fitting to further achieve a final list of POIs, as disclosed by Yang, for the purposes of achieving improved accuracy of aneurysm detection (see Yang section “Introduction” on p86-87).
	Regarding claim 8, Beck further discloses virtually fitting elliptically shaped tubules for each edge of the virtual skeleton model is performed at each skeleton point 
	Regarding claim 9, Yang further discloses determining statistics of the fitted elliptically shaped tubules for each edge comprises one or more of a mean, minimum, maximum, and standard deviations (see section “POI collection” on p87, minimum radius, maximum radius, and average radius).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck with Yang, and further determine statistics of the list of POIs, as disclosed by Yang, for the purposes of achieving improved accuracy of aneurysm detection (see Yang section “Introduction” on p86-87).
	Regarding claim 10, Yang further discloses determining statistics of the fitted elliptically shaped tubules comprises area statistics for each edge (see section “POI collection” on p89, an expected average area for comparison).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Beck with Yang, and further determine statistics of the list of POIs, as disclosed by Yang, for the purposes of achieving improved accuracy of aneurysm detection (see Yang section “Introduction” on p86-87).
	Regarding claims 15-21, Beck and Yang disclose everything claimed as applied above (see rejection of claim 1).


Allowable Subject Matter
Claims 2-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 2-7 and 11-14, Beck and Yang disclose everything claimed as applied above (see rejection of claim 1), however, do not disclose the subject matter recited in claims 2-7 and 11-14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Soo Jin Park/Primary Examiner, Art Unit 2668